On Rehearing.
Wyly, J.
In this case the question is, can an order of seizure and sale be issued against mortgaged property transferred to a third possessor who assumed the payment of the mortgage debt, where the act of mortgage does not contain the non alienation clause. This question we answer in the affirmative. This court entertained the same opinion in the case of Woodward v. Dashiell, 15 La. 185.
*671As to the objection, that there is no evidence of appellant’s assumption of the payment of the mortgage debt, the reply is, the deed which he offers to this court to prove he.is a third possessor and entitled to appeal, shows also his assumption of the mortgage debt. The question whether proper notice has been given to the parties entitled to it. can not be considered in this appeal from an order of seizure and sale, It has repeatedly been held in an appeal of this kind that the only question is, does the evidence authorize the issuing of the flat.
It is therefore ordered that our former judgment remain undisturbed.